Case 1:17-cr-00213-CRC Document 155 Filed 05/06/19 Page 1 of 1

UNITED STATES DlSTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

V. : Criminal No.: 17-CR-213 (CRC)

MUSTAFA MUHAMMAD MUFTAH 2 FILED IN CAMERA, EXPARTE, AND UNDER
AL-IMAM, 2 SEAL WITH THE CLASSIFIED
2 INFORMATION SECURITY OFFICER OR
Defendant. 7 : DESIGNEE '

DECLARATION(S) IN SUPPORT OF GOVERNMENT’S MOTION FOR AN IN CAMERA
CLASSIFIED HEARING PURSUANT TO § 6(a) OF THE CLASSIFIED INFORMATION
PROCEDURES ACT (CIPA) AND NOTICE ()F CLASSIFIED INFORMATION AT ISSUE
PURSUANT TO CIPA § 6(b), AS WELL AS ANY SUBSTITUTIONS OF CLASSIFIED
MATERIAL PURSUANT TO CIPA § 6(c)

 

